DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply of January, 19, 2021 is acknowledged.  Claims 16-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Double Patenting
Claims 2 and 15 are substantial duplicates.  Applicant is advised that should claim 2 or claim 15 be found allowable, the other of claim 2 or claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.	Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation "the wire mesh screen" (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.   


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


2.	Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation that the wire screen panel includes at least one woven wire mesh screen layer does not further limit claim 1, because claim 1 recites that the screen is formed of woven wire mesh cloth.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.  	Claims 1 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan (US 28,062).
Claims 1 and 12: Buchanan discloses a pulp washer for preparing cellulosic pulp ("paper-stuff").  The washer comprises a boiler (A), ribs (E, F) fastened to the inside of the boiler, and an internal concentric strainer.  Water and cellulosic material ("the stuff") are placed in the boiler 
Claim 13:  In the first column, lines 30-33, it is stated that the strainer "consists either of strong metallic cloth, ..., or of perforated plates covered with wire cloth", which implies that the screen is flexible. 
Claim 14:  As stated above, the ribs, corresponding to the claimed frame, are fastened to the inside of the treatment vessel, thus are a part of the support structure of the treatment vessel.

4.	Claims 1, 2, 8, 9, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richmond (US 2,163,437).
Claims 1 and 12: Richmond discloses a digester (Figure 1) for breaking down wood chips into a fibrous mass (see first page, first column, lines 50-54), the digester comprising a screen assembly (19; Figures 2-4) for separating treatment liquor from the fibrous mass.  The screen assembly comprises a plurality of screen panels (individual screen plates 20, 22, 23, 32, 37, 38, 39), seen in various views and embodiments in Figures 2-12. The screens may be constructed as perforated plates as shown in Figures 3 and 4, but, alternatively, may be constructed as wire cloth, see page 2, second column, lines 4 -8, equivalently a woven wire mesh.  In the embodiment of Figures 10 and 11, the screen assembly is attached to a frame which includes ribs 
Claim 2:  Attachment means of the screen panels to the support frame may include side clamps (as seen in Figures 5 and 12) and upper end and lower end clamps (as seen in Figure 6, 8, 10), including fastening bolts (25, 28, 33, 46), and fastening plates (angle bars 24, 34'; clamp bars 45).   
Claims 8 and 9:  The screen panel may have straight edges (as in Figures 7, 9, 12) or bent edges (as in Figure 5, 11), and may be reinforced with another material (as in Figure 12).
Claim 14:  The aforementioned frame is attached to the inside walls of the digester, thus is part of the support structure of the digester.
Claim 15: See claim 2 above.  All the features of claim 15 are present in claim 2 (includes base claim 1).

5.	Claims 1, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauff (US 4,950,403).  
Claims 1 and 12:  Hauff discloses a rotary disk filter and sector-shaped screen segments for the filter.  The disk filter is used for thickening fibrous suspensions in the production of cellulosic pulp.  The filter comprises screen segments (10). Thus, the disk filter is effectively a screen assembly for separating treating liquor from cellulose pulp.  The screens of the screen segments are made of woven structures, see, e.g., column 3, lines 17-20, equivalently a woven wire mesh configured to allow the passage of treatment liquor therethrough (such as water) and retain the cellulosic pulp.  The screen assembly further comprises a support frame (18, 20, 22) 
Claim 10: Figure 3 of Hauff show that the weave of the screen (10) is a plain weave (under-over-under-over-under). 
Claim 13: The screen is subject to changing pressure differences (see column 1, lines 33-42) and is flexible (see column 2, lines 12-15; column 3, lines 33-37). 

6.	Claims 1, 5, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagg (US 2006/0261001).
Claims 1 and 12:  Hagg discloses a rotary disc filter for separating fibers from a pulp suspension.  The filter comprises a plurality of filter sectors (1) comprising two opposing filtration walls (2, 3) made of a substantially rigid metal net.  See Figure 1 and paragraph [0017].   The net is shown in Figure 2 as being made of woven threads.  The sectors are assembled to form a circular filter disc.  See paragraph [0018].  Each sector of the net is attached to a sector-shaped grid frame (11) made up of support walls (8, 9) and releasably secured to a frame (13) of the filter sector.  See Figures 1 and 4-6 and see paragraph [0019].  Therefore, Hagg discloses all the features of the claimed screen assembly.
Claim 5:  From Figures 2, 4, and 5, it can be inferred that the screen wire is round in cross-section.
Claim 7: Figure 2 shows that the screen has rectangular apertures.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hannunkari           (US 2,765,645).
	Hannunkari discloses a treatment vessel (washer) for separation of treatment liquor from lignocellulosic material (fibrous pulp), and a screen assembly for the washer.  The washer comprises annular plates rigidly secured to the washer wall, including a wire mesh screen (column 1, lines 55-57).  In particular, the washer of Figure 1 comprises "an ordinary wire mesh screen bottom 4 through which the liquor is drained" (column 2, lines 17-18).   The washer of Figure 1 also comprises an intermediate annular plate (2) having slots (62; Figure 2) or round perforations (63; Figure 3).  Figures 2 and 3 each show a part of the annular plate (2).  This part is equivalently a screen panel.  Thus, the annular plates (2) are formed from a plurality of screen panels.  Accordingly, it would be obvious to one skilled in the art that the annular plate corresponding to the woven wire mesh (4) is also formed from a plurality of screen panels.  Therefore, regarding the claim, the washer of Hannunkari comprises a plurality of screen panels, wherein each of the screen panels includes a screen formed of woven wire mesh cloth, the plurality of screen panels being configured to allow passage of the treatment liquor and retain the lignocellulosic material, and are configured to be attached to a support frame (to the washer wall). 
s 3-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hauff (US 4,950,403) in view of Brew (EP 0597682) and U.S. Standard Sieve Sizes (see below).
The rotary disk filter of Hauff and sector-shaped screen segments for the filter are described above as they pertain to the screen assembly of claim 1.  The filter comprises screen segments (10). The screens of the screen segments are made of woven structures, see, e.g., column 3, lines 17-20, equivalently a woven wire mesh.
Regarding claims 3 and 4, Hauff does not disclose screen openings that are square or rectangular with a width of 1 to 7 mm and a length of 1 to 50 mm.  In an analogous prior art, Brew discloses a disk refiner for processing lignocellulosic pulp, the refiner comprising a disk filter having a segmented screen, wherein the screen can be made of a woven stainless steel mesh, see page 3, line 22.  Brew teaches that the mesh size of the fabric ranges typically from about +14 to +28 mesh. This is equivalently a square opening in the range of about 0.7 to 1.4 mm, see the table below, which overlaps the claimed range at values of 1 mm to 1.4 mm.  It would have been obvious to one skilled in the art before the effective filing date of the invention to have optimized the mesh size of the screen of Hauff to have the claimed width and length of the openings taught by Brew in order for the disk filter to operate as intended.  
Regarding claims 5 and 6, Hauff does not disclose round screen wires with a diameter of 0.5 to 7 mm.  However, it is well known in the art to utilize round wires for a woven screen in a disk filter.  Absent any other teaching, it is expected that the screen of Hauff is made of round wires.  The table below shows that screen of +14 to +28 mesh have a diameter of about 0.425 to 0.710 mm, which encompasses the claimed range (with "diameter" implies round wires).
Regarding claim 11, Hauff does not disclose the screen has an open surface area of at least 45%.  However a screen having a +14 mesh, with a 1.4 mm opening and a 0.710 mm 2/(1.40 + 0.710)]2  x 100%= 44.0%, which is close enough to the claimed range of at least 45% to be substantially the same in structure and in performance.


    PNG
    media_image1.png
    242
    505
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571) 272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Eric Hug/Primary Examiner, Art Unit 1748